UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-6738


KENNETH NEWKIRK,

                Petitioner - Appellant,

          v.

DEPARTMENT OF CORRECTIONS, Director,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Roderick Charles Young,
Magistrate Judge. (3:16-cv-00265-HEH-RCY)


Submitted:   August 18, 2016                 Decided:   August 23, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth H. Newkirk, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenneth Newkirk seeks to appeal the magistrate judge’s order

conditionally filing Newkirk’s 28 U.S.C. § 2254 (2012) petition,

directing the clerk to take certain actions, and denying without

prejudice     Newkirk’s   request      for   an   injunction   and   motion    to

dismiss.      This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

The order Newkirk seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                  Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal for

lack of jurisdiction.         We dispense with oral argument because the

facts   and   legal    contentions     are   adequately   presented      in   the

materials     before   this    court   and   argument   would    not    aid   the

decisional process.

                                                                       DISMISSED




                                        2